DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 26, 2022 has been entered.
 
3.	Claims 54-82 are pending.
	Claims 66 and 82 have been amended.
	Claims 54-82 are examined on the merits.




New and Maintained Grounds of Rejection
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	The rejection of claims 54-82 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. 
	Applicants state the requirements for satisfying written description, see the Response filed May 26, 2022, page 6, section B.  Applicants submit that “while it is true that for some biomolecules, examples of identifying characteristics include a sequence, structure, binding affinity, binding specificity, molecular weight, and length, and structural formulas can provide a convenient method of demonstrating
possession, other identifying characteristics or combinations of characteristics can also demonstrate the requisite possession. MPEP § 2163 (quoting Falkner v. Inglis, 448 F.3d 1357, 1366 (Fed. Cir. 2006)”, see paragraph bridging pages 6 and 7.  Accordingly, Applicants aver “the state of the combination of teachings in the application and the art and level of knowledge in the art regarding SIRP and its interaction with CD47 supports a conclusion that the invention was adequately described and persons skilled in the art were placed in possession of the invention. The “reference sequence’/“initial sequence’ /“‘limiting framework” required by the
Action for determination of the conserved residues that mediate function and can be altered to produce the claimed variants is at least inherently disclosed by the present application such that one of ordinary skill in the art would be informed that Applicants were in possession of that deemed necessary to practice the inventions.” and point out case law that allegedly supports their position, see pages 7-9. 
	Applicants further argue their specification, at least at Figure 9B and SEQ ID NOs: 4-7 supports their satisfaction of the written description requirement, as well as “the present application…explicitly conveys to the skilled practitioner…use of CD47-binding variant of a CD47-binding fragment of human Sirp “ and “…a known reference human Sirp sequence (see, e.g., Figure 9B, providing an alignment of human sequences, and showing locations of naturally occurring human polymorphic sites; and SEQ ID NOs: 4-7), a person of ordinary skill can envision all human Sirp sequences that differ by the permitted level of variation, especially in view of the 2008 USPTO published training materials evaluating genus claims defined by “percent identity” to a reference sequence.”, see page 8 of the Response.  
	Applicants conclude arguments stating the instant application fulfills the written description requirement and “in view of the specification and the state of the art before Applicants’ effective filing date that provide substantial teachings to persons skilled in the art pertaining to structural elements of Sirp relevant to its CD47 binding function, provides the requisite structural definition that is required under 35 U.S.C. § 112 for a genus with a defined amount of variation. The pending claims specify a genus of Sirpproteins of defined structure, insofar as human Sirp, sequences were known and provided, and the claims set forth a maximum amount of permitted variation. The combination of teachings in the application and the knowledge in the art placed persons skilled in the art in possession of the
invention.”, see pages 9 and 10.
Applicants’ arguments and points of view have been carefully reviewed and considered, however fails to persuade.
	Contrary to Applicants arguments and points of view their disclosure continues to lack the information that informs one of ordinary skill in the art that Applicants were in possession of that deemed necessary to practice the inventions.  Applicants continue to point out sequences, SEQ ID NO: 4, SEQ ID NO: 5, SEQ ID NO: 6 and SEQ ID NO: 7, however they are not of record in the claims. Applicants also point Figure 9B, wherein the figure caption on page 7, lines 22, 25 and 26 reads, “[a]mino acids that vary between mouse strains are shaded”, however there is no shading that discriminates between the amino acids within the said figure. The claims are remiss of identifying information to help one of ordinary skill in the art to practice the invention.  Applicants list amino acid substitutions within the immunoglobulin constant region of a polypeptide not identified by a sequence identifying number. There is no reference to the human Sirp sequence cited in any claim.  It remains unclear what amino acid residues comprise these peptides and what they need to be in order to disrupt the interaction between human CD47 and human Sirp.  This is a very specific function and key residues are essential to the disruption. Claims 54 and 73 and particularly their wherein clauses do not clearly identify to one of ordinary skill in the art where the variation should and needs to be especially with the absence of a reference sequence.  The state of the art provides that one of ordinary skill in the art can change amino acids within a peptide or polypeptide, however there is no limiting framework set forth in the instant claims from which the conserved sequences that mediate function can be altered.  The claims are remiss of a sequence and/or sequence identifying number from which one of ordinary skill in the art should make the changes that are pointed out in claims 66 and 82.  These positions are where variability can occur, but the initial sequence from which to make these changes is not of record in the claims.  For the reasons of record and cited herein the rejection is maintained. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Applicants broadly claim a method for treating CD47+ tumors comprising administering a polypeptide capable of binding to extracellular domain of human CD47 to modulate the interaction between human Sirp and human CD47, wherein the polypeptide comprises a CD47-binding variant of a CD47-binding fragment of human Sirp, wherein said variant differs from said CD47-binding fragment of human Sirp with up to 1 amino acid insertion, deletion, or substitution for every 7 amino acids in length. 
Applicants are not entitled to all variant molecules capable of interrupting the interaction between human Sirpand human CD47, which are not identified by a sequence identity number or explicitly defined by structure. As the claims are written they read on variants containing deletions, insertions and/or substitutions, which are remiss of requisite information defining the genus of Sirpproteins.  Hence, the rejection is maintained for the reasons of record and cited herein.
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116). Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 115).
With the exception of the sequences listed in the specification, SEQ ID NO: 1, 2, 4-7 and 13 on pages 3-5, the skilled artisan cannot envision the detailed structure of the encompassed polypeptides and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it. The polypeptide itself is required. See Fiers v. Revel, 25 USPQ 2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Lts.( 18 USPQ2d 1016.
Furthermore, In The Reagents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of DNA molecules, usually defined by a nucleotide sequence, falling within the scope of the claimed genus. At section B(l), the court states that "An adequate written description of a DNA...'requires a precise definition, such as by structure, formula, chemical name, or physical properties', not a mere wish or plan for obtaining the claimed chemical invention".
The USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018. See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.
The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.
“In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.
There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the CD47-binding variant of a CD47-binding fragment of human Sirpessential to the claimed invention to demonstrate possession that fulfill the requirements of a structure-function relationships of written description. Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).
“When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). 
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted.
“When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005).
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms.,Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted.
To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).
   	The instant disclosure, including the claims fails to disclose a representative number of species falling with the scope of the genus and/or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of binding variants.
    	Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
    	An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
     	Here, Applicants’ claims include polypeptides that encompass various structural, specificities and functional attributes to fulfill the requirements of a structure-function relationships of written description, but does not describe the structure-identifying information about the polypeptides, nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the variant polypeptides.
A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 
The specification does not evidence the possession of all binding and fusion molecules that are undefined and uncharacterized falling within the potentially large genus to establish possession. Consequently, Applicant was not in possession of the instant claimed invention. See University of California v. Eli Lilly and Co. 43 U5PQ2d 1398.
The full breadth of the claims do not meet the written description provision of 35 U.S.C. 112, first paragraph.






6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 66 and 82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a.  Claims 66 and 82 are vague and indefinite because they both reference amino acid positions within the immunoglobulin constant region of IgV domain of human Sirpwhich may have at least one amino acid substitution at one or more positions.  However, the instant claims, as well as the claims from which they depend are devoid of a sequence identifying number further clarifying the starting point of the numbering and where amino acid residue 1 begins. It is not clear if the counting is starting from the Fc domain, immunoglobulin variable (IgV) domain of the Sirp or Sirp fusion protein. Inevitably, the substitution(s) will shift the residues that can be changed.  Accordingly, the metes and bounds cannot be determined.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

9.	The rejection of claims 54-82 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu et al. (J. Mod. Biol. 365(3): 680-693, January 19, 2007/ IDS reference C36 submitted March 27, 2019), and further in view of Smith et al., US 2010/0239579 A1 (effective filing date May 15, 2007/ IDS reference A13 submitted March 27, 2019), Jamieson et al., US 2009/0191202 (filed January 15, 2009) and Freeman et al, US 2002/0086414 A1 (published July 4, 2002) is maintained.
	Applicants argue the instant claims are similar to those in the parent application, 13/320,629 (filed April 2, 2012), now U.S. Patent #10,907,209 (issued 
Although different in scope, see page 11 of the Response.  Applicants also argue although the body of references differs by one of the four references of record in the ‘209 patented case, they aver “Freeman does not alter the non-obviousness analysis…or the conclusion…reached by the USPTO (PTAB)”. [Hence], “the subject matter of the invention would not have been obvious from the prior art of record”, see page 11 of the Response.  
Applicants’ arguments have been carefully considered, but fail to persuade.
	Each case is analyzed, examined and decided upon on its own individual limitations and merits.  Moreover, given the lack of information set forth in the claims as elaborated in the pending 112, 1st, written description rejection, the combination of references continue to read on the claims.  Accordingly, the rejection is maintained. 
	Liu teaches contacting promyelocytic leukemic cell line, HL-60 with wild-type and mutant soluble Sirp1.IgV-Fc fusion proteins, as well as wild-type Bit.IgV fusion proteins, see page 4, Ala/Val57…section; page 10, Binding...section; page 24, Figure 7.  Bit is a member of the Sirp subfamily, see bridging sentence of pages 2 and 3.  CD47 expressing epithelial cells were contacted with Sirp-IgV-Fc fusion proteins, see last sentence of Binding...section on page 10; page 22, Figure 5; and page 23, Figure 6.  Liu teaches several variant Sirp-IgV-Fc fusion proteins, see page 15, Figure 1.  Liu teaches IgV domains of SirpBit and Sirp) bind to CD47 extracellular domains, see bridging paragraph of pages 2 and 3; and page 16, last sentence. These taught molecules are reasonably regarded by the Examiner as variants reading on human Sirp variant 1 and 2. 
Liu fails to teach in vivo treatment of hematological cancers, lymphoma and myeloma with the fusion protein comprising the polypeptide of Liu fused to a heterologous polypeptide with an immunoglobulin constant region of human IgC1 or IgC4 that may comprise at least one amino acid substitution at one or more positions.
Smith teaches "…fusion polypeptides that comprise CD47 extracellular domain or variant thereof that is fused to a Fc polypeptide" are able to treat proliferative disorders, such as B-cell chronic lymphocytic leukemia and lymphoma, see abstract; page 3, sections 0038-0040; and page 37, sections 0257 and 0258.  Jamieson further teaches CD47 expression is present in myeloproliferative disorders, AML and DLBCL, see page 13, sections 0128 and 0129; and page 26, section 0237.  DLBCL is art known as a B-cell non-Hodgkin lymphoma.  
Moreover, Freeman teaches a fusion protein comprising a first protein linked with a heterologous polypeptide, see page 8, section 0069.  The heterologous polypeptide may “…a constant region of an immunoglobulin molecule” specifically comprising “…the hinge, CH2 and CH32 domains of IgG1”, see page 8, 0069. The immunoglobulin constant region may be a human C1 domain or C4 domain, wherein genetic modifications can be introduced, see page 2, section 0011; page 3, section 0016; page 7, sections 0064 and 0065; and page 8, section 0069. It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to treat additional CD47 expressing cells with fusion polypeptides that comprise Sirp extracellular domain or variant thereof that is fused to a Fc polypeptide and/or a CD47-binding fragment including an additional polypeptide.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in Jamieson that Sirp1.IgV-Fc fusion proteins are able to mediate cell surface binding to CD47 and with the implementation of molecules able to disrupt the CD47- Sirp interaction there is consequent repression of CD47, phagocytosis and clearing of tumor cells by macrophages, see Liu reference; bridging paragraph of pages 15 and 16 in Jamieson. Moreover, one of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in Freeman that a second polypeptide or heterologous polypeptide that is able to affect or alter “…the solubility, affinity, stability or valency of the first peptide”, as well as reduce or eliminate effector activity, see page 7, sections 0064 and 0065.

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


10.	The nonstatutory double patenting rejection of claims 54-82 as being unpatentable over claims 1-40 of U.S. Patent No. 10,907,209 B2 (issued February 2, 2021) is maintained.
Applicants request the instant rejection be held in abeyance until the claimed inventions are deemed allowable, see the Response submitted May 26, 2022, section D. spanning pages 11 and 12. At this point in prosecution the claims are not allowable, hence the rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because they are not patentably distinct from each other because they both sets of claims read on a method of treating a CD47+ expressing hematological cancer comprising the administration Sirp, as well as Sirp as part of a fusion protein capable of binding to the extracellular domain of human CD47 and modulating or interrupting the interaction and/or signaling between human Sirp and human CD47.  The said polypeptide may be a binding variant comprising an IgV domain of human Sirp variant 2, as well as coupled to an immunoglobulin portion. The patent discloses SEQ ID NOs: 4-7, soluble human Sirp variant domains comprising up to 1 amino acid insertion, deletion or substitution for every 7 amino acids in length.  Moreover, the immunoglobulin portion may comprise an immunoglobulin constant region such as C1 domain or a C4 domain, as well as immunoglobulin constant region with at least one amino acid substitution at one or more positions selected from 231, 234, 235, 236, 237, 239, 297, 318, 320 and 322.
	Accordingly, as the instant claims are written, U.S. Patent No. 10,907,209 B2 clearly anticipates the genus claims of the instant application. 

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 8AM-7PM, Monday through Friday and occasionally Saturday evenings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643


Alana Harris Dent
29 October 2022

/Alana Harris Dent/
Primary Examiner, Art Unit 1643